SOMERVILLE, J. —
The contract in the record seems to have been made, approved, and filed, in the mode prescribed by the act approved February 23, 1883, entitled “An act to better secure payment of fines and costs in criminal cases in the courts of this State.” — -Acts 1882-83, p. 166. The purpose of this statute is to enable convicts to procure securities for the payment of “ the fine and costs ” incidental to any conviction for a criminal offense in the courts of this State. Such fine and costs not being a debt within the meaning of the constitutional provision, that “no person shall be imprisoned for debt,” it has been held that a convicted defendant could be lawfully sentenced to imprisonment, or hard labor, for the non-payment of such liabilities. In Lee v. State, 75 Ala. 29, we, on this ground, sustained the constitutionality of this act, now under consideration. The contract authorized to be made under its provisions, however, between the surety confessing judgment and the convict, does not extend beyond securing the fine and costs incident to the conviction. It can not be properly made to embrace money loaned or advanced by the hirer to the convict, or articles of property advanced, whatever their character. The hirer becomes the transferree only of the right of the State to compel the satisfaction of such fine and costs, and nothing more, by exacting the.involuntary servitude of the convict, who himself contracts to change masters for this purpose. To attempt to hold the convict for any *42contractual liability cieated for advances made, whether in money or property, is imprisonment for debt within the meaning of the constitution, and unauthorized. — Ex parte Hardy, 68 Ala. 303; Tarpley v. State, 79 Ala. 271. If such contracts were permitted, there would be no limit to the time for which one could be held to involuntary servitude, so long as the exigency of want, or weakness of purpose on the part of the borrower, prompted the acceptance of loans made to him under the form or color of advances.
The evidence in this case shows, that the fine and costs had been satisfied by the defendant before he left the service of the prosecutor, the law referring the satisfaction rendered to this liability, for which alone the defendant could be held under the contract. The only thing remaining due was a debt for advances made. For such a liability he could not be held to involuntary service. The evidence did not authorize a conviction, and the court erred in refusing to charge the jury to find the defendant not guilty, if they believed the evidence.
The judgment of the Circuit Court is reversed, and the cause remanded.